TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 16, 2019



                                      NO. 03-19-00194-CR


                                 Leroy Pickens, Jr., Appellant

                                                v.

                                  The State of Texas, Appellee




          APPEAL FROM THE 35TH DISTRICT COURT OF MILLS COUNTY
               BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
                  AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

judgment. Therefore, the Court affirms the trial court’s judgment of conviction. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.